ACCEPTED
                                                                                                  03-14-00525-CR
                                                                                                         4748422
                                                                                        THIRD COURT OF APPEALS
                                                                                                   AUSTIN, TEXAS
                                                                                              4/2/2015 2:44:56 PM
                                                                                                JEFFREY D. KYLE
                                                                                                           CLERK




                                                            FILED IN
                                                     3rd COURT OF APPEALS
                                                         AUSTIN, TEXAS
                                                     4/2/2015 2:44:56 PM
                     ALLISON PALMER     GEORGE E. McCREA
                                                       JEFFREY D. KYLE
                           ST    TH                          Clerk
                         51 & 119 DISTRICT ATTORNEYS
                                     124 W. Beauregard
                                  San Angelo, Texas 76903
325/659-6583                                                            325/655-6116
325/658-6831 (Fax)


                                        April 1, 2015

Jeffrey D. Kyle, Clerk
Third Court of Appeals
P.O. Box 12547
Capitol Station
Austin, Texas 78711

Style: Elias Shawn Bihl , Appellant v. The State of Texas—Case # 03-14-00525-CR Trial
Court# C-13-0631-SA , 340th District Court

Dear Mr. Kyle:

         The State believes that the trial court ruled correctly in this case. With regard to
the Anders brief filed by Appellant, the State hereby notifies the Court that it will not
respond on the merits to the points raised and conceded by Appellant’s brief. Please
file this letter response with the papers in the cause and bring it to the attention of the
appropriate members of the Court or its staff.

                                           Sincerely,




                                           ____________________________
                                           Jason Ferguson
                                           Asst. District Attorney
                                           51st Judicial District
                                           124 W Beauregard, Ste. B
                                           San Angelo, TX 76903
                                           (325) 659-6583
                                           (325) 658-6831 FAX
                                           TSB# 24072092
cc: Justin Mock